Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to applicant’s RCE amendment filed, 13 June 2022, of application filed, with the above serial number, on 10 July 2019 in which claims 1, 9, 16 have been amended and claim 21 has been cancelled. Claims 1-3, 5-20 are pending in the application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: In line 21, replace “indgree” with “indegree”.
Claim 9: In line 21, replace “indgree” with “indegree”.
Claim 16: In line 20, replace “indgree” with “indegree”.

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the features of independent claim 1, 9, or 16. Applicant arguments are persuasive that Wang, nor Li, does not disclose the temporal values associated with edges and generating a sequence of nodes based on the temporal values, and Li, nor Wang, does not disclose the features as claimed including, in combination with the remaining features of each respective independent claim, forming a sequence of feature values by replacing identifiers of nodes in the sequence of nodes (and the generated sequence of nodes by traversing a subset of nodes in the temporal graph along a subset of the edges having non-decreasing temporal values) with respective sets of feature values of the respective nodes, wherein the set of feature values of a node comprise one or more of an indegree, outdegree, or total sum of such of the node indicating a number of edges pointing to or away from the node respectively. The dependent claims are allowable by virtue of their dependence on allowable independent respective claim 1, 9, or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443